Citation Nr: 0620525	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).   


FINDINGS OF FACT

The veteran's anxiety reaction has not caused occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for an anxiety reaction are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in November 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's duty-to-assist letter was not provided prior to 
the adjudication of his claim.  However, he was afforded an 
appropriate opportunity to submit evidence and he has not 
alleged that he was harmed by this sequence of events.  The 
Board also notes that because a higher rating is being 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran with regard to that matter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His treatment records 
have been obtained.  He has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9400, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the veteran's 
service-connected anxiety reaction.  The veteran's service 
medical records reflect that he was hospitalized in January 
1945 for treatment of operational fatigue, mild, manifested 
by restlessness, tenseness, insomnia, nightmares, shakiness, 
and irritability.  He was discharged from the hospital in 
April 1945 and his condition was described as "recovered."  

The veteran first filed a claim for service connection for a 
psychiatric disorder in April 1950.  The diagnoses on a VA 
disability evaluation examination conducted in July 1950 
included anxiety reaction.  In a decision of August 1950, the 
RO granted service connection for an anxiety reaction, and 
assigned a 10 percent initial disability rating.  The RO 
subsequently increased the rating to 30 percent effective 
from April 14, 1952, but later returned the rating to 10 
percent effective from October 18, 1955.  

In February 2004, the veteran requested an increased rating.  
The RO subsequently raised the rating from 10 percent to 50 
percent in a decision of March 2004.  The veteran has 
appealed that rating.  

The evidence which pertains to the severity of the disorder 
includes VA and private treatment records and a VA mental 
disorders examination report.  A letter dated in November 
2003 from Howard J. Mason, M.D., reflects that he had been 
the veteran's physician for nearly two years.  He stated that 
the veteran had consistently exhibited characteristics of 
post-traumatic stress disorder with sleep difficulties, 
nightmares, depression, obsessive thoughts about previous 
military action, irritability, and low stress tolerance.  

A VA psychiatric/mental health appointment record dated in 
March 2004 reflects that the veteran was seen for 45 to 50 
minutes for treatment of PTSD.  The veteran reported that he 
had a good response to medication and wanted to continue it.  
On mental status examination, he was alert, oriented times 
three, and his thoughts were well organized.  He was 
described as being pleasant and cooperative, with no suicidal 
or homicidal ideation.  A VA record dated later in March 2004 
reflects that the veteran said that he was taking Sertraline 
100 mg.  He did not know if it was helping him or not, and he 
stated that he was still kind of nervous.  He reported that 
he could be sitting at the breakfast table and go all to 
pieces.  It was noted that there were no acute mental status 
findings.  

A VA record dated in November 2004 reflects that the mental 
health nurse practitioner concluded that the veteran was 
doing well, but the veteran thought he could use an increase 
in medication.  It was noted that there were no acute mental 
status findings, and the veteran denied suicidality and 
homicidality.  The veteran reportedly kept busy around the 
house.  A record dated in December 2004 reflects that the 
veteran reported that he was not depressed and not under too 
much stress.  

A VA treatment record dated in March 2005 reflects that the 
veteran was seen in psychotherapy for 20 minutes.  He was 
alert and oriented in all spheres.  His speech was normal.  
Mood was euthymic with congruent affect.  Thought content was 
logical and goal directed.  He denied psychosis, suicidality, 
and homicidality.  Judgment and insight were intact.  He 
reportedly had some problems with recall and calculation.  

The report of a mental disorders examination conducted for 
the VA in August 2005 reflects that the examiner reviewed the 
claims file, including the service medical records and recent 
medical notes.  The veteran reported symptoms such as going 
to pieces thinking about buddies who were killed in World War 
II.  This came up on a daily basis.  He had been married 
twice.  The first time in 1946 for 20 years, until she died, 
and a second time beginning 26 years ago.  He had worked as a 
surveyor for 35 years and returned in 1983.  He lived with 
his wife and usually woke up a round 4:30 or 5:00 a.m. and 
read the newspaper and made coffee.  He also showered, did 
house cleaning, and laundry.  Sometimes he went to the store 
with his wife.  He did not go to community events or church.  
He did not have anyone over for socializing.  He was friendly 
with his neighbors.  He went to a restaurant once in a while, 
and did not have to sit any place particular.  He took naps 
in the afternoon.  He reportedly loved to read.  

On mental status examination, there was no impairment of 
thought process or of communication.  There were no 
delusions, and no hallucinations.  The veteran was neatly and 
cleanly dressed in casual clothes with good hygiene and 
grooming.  He was cooperative, pleasant, but appeared anxious 
and worried at times.  His mood was appropriate to thought 
content.  Eye contact was good.  There was no inappropriate 
behavior.  He was not homicidal or suicidal ideation.  He was 
able to maintain his personal hygiene and other basic 
activities of daily living.  He was oriented to person, 
place, time and situation.  His long term memory was good.  
Short term memory was not as good.  He reportedly would 
forget where he put things and could not remember why he went 
into another room.  There was no history of obsessive or 
ritualistic behavior.  His speech was goal oriented and 
logical, with good tone and rhythm.  There were no panic 
attacks.  He described his spirits as fantastic, and 
reportedly had a great life and a great wife, and he was 
thankful to be alive after what he went through.  There was 
minimal sleep impairment.  He was able to abstract and 
conceptualize well, his comprehension was good, and his 
perception was normal, and coordination was good.  There were 
no signs or symptoms of a psychosis.  Insight was good.  
Judgment was good.  There was no organic brain syndrome.  
With respect to anxiety, it was noted that he felt that he 
had to be up and around all the time doing things.  He denied 
any problems with concentration, such as his mind going 
blank.  He got irritable at times but it went away pretty 
fast.  He had fair to good sleep, and was rested when he woke 
up.  He was competent to handle his monetary benefits.  

The assessment was post-traumatic stress disorder.  The 
examiner assigned a GAF score of 50.  The examiner noted that 
the veteran's symptoms had gotten under control during his 
hospitalization in service, but in the last few years the 
symptoms had come back with a vengeance and he had more 
difficulty handling them now due to age.  The examiner 
concluded that the veteran's psychosocial functioning was 
fair to poor, as was his quality of life.  The prognosis was 
poor, with symptoms expected to worsen a he aged more.  

A VA treatment record dated in October 2005 reflects that the 
veteran was seen for a follow up visit regarding complaints 
of memory loss.  He reported that he still was able to manage 
his finances and medications.  He liked to read to occupy his 
time. He was still having flashbacks, nightmares, and crying 
spells.  The primary diagnosis was memory loss questionably 
due to PTSD/depression versus beginning dementia.  

A note dated in February 2006 from private physician Howard 
J. Mason, M.D., reflects that the veteran suffered from 
depression and was unable to work for 8 hours a day. 

A VA neuropsychological evaluation report dated in February 
2006 reflects that the veteran reported having significant 
memory problems and mood swings over the past two years.  It 
was noted that he arrived on time and was adequately dressed 
and his hygiene and grooming were within normal limits.  He 
was accompanied by his wife.  He was polite and cooperative, 
but tearful thought the interview.  Following testing, the 
diagnosis was cognitive disorder NOS.  The examiner assigned 
a GAF score of 55.  

During the hearing held before the undersigned Veterans Law 
Judge in May 2006, the veteran testified that he was not 
having anxiety during the hearing, but maybe did once in a 
while when he was tired.  The veteran's wife reported that 
they had recently been out to lunch with friends and the 
veteran completely broke down.  She indicated that this 
happened every day, and could happen a number of times in one 
day.  She reported that he would have severe shaking, and 
then started crying.  The veteran reported that this occurred 
when he remember his buddies getting killed.  The veteran's 
wife also reported that the veteran was unable to eat without 
first washing all the pots and pans that had been used to 
prepare the meal.  The veteran also reported that he only had 
hallucinations one time after taking a new medication.  As a 
result, he no longer takes that medication.  He also said 
that he is able to take care of himself, and had no problems 
regarding hurting himself or others.    

After considering all of the evidence of record, the Board 
finds that the veteran's psychiatric disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence.  On the contrary, 
the examination reports and treatment records specifically 
note that the veteran does not have most of these symptoms.  
It has repeatedly been noted that he does not have suicidal 
or homicidal ideation.  There has never been any mention of 
obsessional rituals or spatial disorientation.  His speech 
has always been normal, and his personal appearance and 
hygiene are both good.  He has had some irritability, but it 
has not been accompanied by any periods of violence.   
Although the veteran has an impaired memory, such impairment 
is already contemplated by the criteria for the currently 
assigned 50 percent rating.  Regarding the ability to 
maintain a relationship, the Board notes that the veteran has 
maintained a successful marriage for many years.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 50 percent for an anxiety 
disorder are not met.  

The Board further finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
standards. 38 C.F.R. § 3.321(b)(1).  The record contains no 
objective evidence indicating that the veteran's disorder has 
markedly interfered with his earning capacity or employment 
status, or has necessitated frequent periods of 
hospitalization.  The veteran is retired, and there is no 
allegation or evidence that this resulted from symptoms of 
his disability.  The Board also notes that the currently 
assigned 50 percent rating contemplates a substantial degree 
of industrial impairment.  The records do not show marked 
interference from his anxiety disorder beyond any impairment 
already recognized by the schedular evaluation. 38 U.S.C.A. § 
1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity).  In the absence of 
evidence of such factors related to his anxiety disorder, the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The regular schedular 
standards adequately compensate the veteran for any adverse 
industrial impact from his anxiety disorder.


ORDER

An increased rating for an anxiety reaction, currently rated 
as 50 percent disabling, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


